ORDER FINDING MISCONDUCT AND ISSUING PUBLIC REPRIMAND
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that respondent engaged in attorney misconduct and issue a public reprimand.
Facts: When respondent was part of an office sharing arrangement with an Indianapolis law firm before joining the firm as a salaried associate, a client paid respondent a monthly retainer for collection work. Respondent unsuccessfully asked the firm, in exchange for a salary reduction, if he could maintain the collection work as his own private client.
Respondent also had two other clients from his practice whose business he wished to retain separate from the firm but did not communicate that to the partners. After joining as an associate, respondent performed legal work for these two clients in an open manner utilizing the firm's secretarial help, office supplies, and stationery. When confronted by one of the partners in the firm about his work for these clients, respondent attempted to justify his actions. The firm dismissed him.
Violations: Ind. Professional Conduct Rule 8.4(c), by failing to fully disclose his continued representation of his former clients while he was employed as an associate attorney at a law firm.
*472Discipline: Public reprimand.
For the misconduct found herein, the respondent is publicly reprimanded. Costs of these proceedings are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, The Honorable Clark H. Rogers, and to all other entities as provided in Admis.Dise. R. 23(8)(d).
All Justices concur.